DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Specification
The abstract of the disclosure is objected to because:  
Line 1, replace “comprising” with “including”. Legalese style language should be avoided in the abstract.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-7, 9-14, and 16-20 objected to because of the following informalities:  
Each of claims 2-7, 9-14 and 16-20, Line 1, replace “invention” with “apparatus”. The description of the invention should match the description in the main independent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 4 recites “for securing an additional component.” Claims 2-7 then go on to further recite the details of the “additional component.” However, the recitation in claim 1 only recites the “additional component” as the intended use of the apparatus and thus it is indefinite and unclear as to whether the applicant actually mean to claim the “additional component” in any one of claims 1-7? For purposes of examination, the examiner assumes that the applicant does mean to claim the “additional component” in at least claims 2-7 which appear to further recite the “additional component.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0140127 (LIN et al.).
Claims 1-3, 6 and 7, LIN et al. teaches: Claim 1 - a beverage preparation apparatus comprising: a platform (30) having a first surface (AA) and a second surface (BB), an inner diameter (CC) and an outer diameter (DD), the inner diameter (CC) of the platform defining a space therein, wherein the inner diameter (CC) forms at least one attachment point (DD) for securing an additional component, (Annotated Figure 4 Below and Figures 1-7); Claim 2 – wherein the additional component (32) further comprises a temperature regulator (the examiner notes that the “temperature regulator” is just any component which is capable of being heated or cooled before being placed into the container, wherein the examiner notes that component (32) is capable of being heated and/or cooled before being placed in the container), (Annotated Figure 4 Below and Figures 1-7); Claim 3 – wherein the additional component (32) further comprises a large volume filter means (322), (Figures 1-7); Claim 6 – wherein a micro-hole filter means (313 or the filter means found on platform (32)) encloses the inner diameter space of the platform (30), (Figures 1-7); Claim 7 - wherein the platform (30) incorporates a plurality of orifices (313) in communication with the first surface (AA) and the second surface (BB) of said platform (30), said orifices (313) being interposed between the outer diameter (DD) and the inner diameter (CC) of the platform (30), (Annotated Figure 4 Below and Figures 1-7).

    PNG
    media_image1.png
    685
    490
    media_image1.png
    Greyscale

Regarding Claims 8-10, 13 and 14, LIN et al. teaches: Claim 8 – a beverage preparation apparatus comprising: a platform (30) having a first surface (AA) and a second surface (BB), an inner diameter (CC) and an outer diameter (DD), the inner diameter (CC) of the platform (30) defining a space therein, wherein the inner diameter (CC) forms at least one first surface attachment point and at least one second surface attachment point, the first surface attachment point or the second surface attachment point securing at least one additional component (32), (Annotated Figure 4 Above and Figures 1-7); Claim 9 – wherein the additional component (32) further comprises a temperature regulator (the examiner notes that the “temperature regulator” is just any component which is capable of being heated or cooled before being placed into the container, wherein the examiner notes that component (32) is capable of being heated and/or cooled before being placed in the container), Claim 10 – wherein the additional component (32) further comprises a large volume filter means (322), (Figures 1-7); Claim 13 – wherein a micro-hole filter means (313 or the filter means found on platform (32)) encloses the inner diameter space of the platform (30), (Figures 1-7); Claim 14 - wherein the platform (30) incorporates a plurality of orifices (313) in communication with the first surface (AA) and the second surface (BB) of said platform (30), said orifices (313) being interposed between the outer diameter (DD) and the inner diameter (CC) of the platform (30), (Annotated Figure 4 Below and Figures 1-7).

Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013105818 (Gang et al.).
Regarding Claims 1-5, Gang et al. teaches: Claim 1 - a beverage preparation apparatus comprising: a platform (100) having a first surface (AA) and a second surface (BB), an inner diameter (CC) and an outer diameter (DD), the inner diameter (CC) of the platform defining a space therein, wherein the inner diameter (CC) forms at least one attachment point for securing an additional component (110), (Annotated Figure 4 Below and Figures 1-7); Claim 2 – wherein the additional component (110) further comprises a temperature regulator (the examiner notes that the “temperature regulator” is just any component which is capable of being heated or cooled before being placed into the container, wherein the examiner notes that component (110) is capable of being heated and/or cooled before being placed in the container), (Annotated Figure 1 Below); Claim 3 – wherein the additional component (110) further comprises a large volume filter means (110), (Annotated Figure 1 Below); Claim 4 - wherein the additional component (110) further comprises a gravity-fed brewer (110), (Annotated Figure 1 Below); Claim 5 - wherein the gravity-fed brewer (110) further comprises a removable lid closure means (120/140), (Annotated Figure 1 Below).

    PNG
    media_image2.png
    831
    810
    media_image2.png
    Greyscale

Regarding Claims 8-12, Gang et al. teaches: Claim 8 – a beverage preparation apparatus comprising: a platform (100) having a first surface (AA) and a second surface (BB), an inner diameter (CC) and an outer diameter (DD), the inner diameter (CC) of the platform (100) defining a space therein, wherein the inner diameter (CC) forms at least one first surface attachment point and at least one second surface attachment point, the first surface attachment point or the second surface attachment point securing at least one additional component (110), (Annotated Figure 1 Above); Claim 9 – wherein the additional component (110) further comprises a temperature regulator (the examiner notes that the “temperature regulator” is just any component which is capable of being heated or cooled before being placed into the container, wherein the examiner notes that component (110) is capable of being heated and/or cooled before being placed in the container), (Annotated Figure 1 Above); Claim 10 – wherein the additional component (110) further comprises a large volume filter means (110), (Annotated Figure 1 Claim 11 - wherein the additional component (110) further comprises a gravity-fed brewer (110), (Annotated Figure 1 Above); Claim 12 - wherein the gravity-fed brewer (110) further comprises a removable lid closure means (120/140), (Annotated Figure 1 Above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 603,700 (Mitchell).
Regarding Claims 15-20, Mitchell teaches: Claim 15 - a beverage preparation apparatus comprising: a platform (A, B, D and F) having a first surface (AA) and a second surface (BB), an inner diameter (CC) and an outer diameter (DD), the inner diameter (CC) of the platform (A, B, D and F) defining a space enclosed with a micro-hole filter means (holes in platform (D)), the inner diameter (CC) also forming at least one first surface attachment point (EE - the term “surface attachment point” imparts no structure other than stating a “point” capable of being attached to something; wherein the examiner notes that any “point” along the inner diameter (CC) could be considered a “first surface attachment point” such as where (EE) points) and at least one second surface attachment point (FF - the term “surface attachment point” imparts no structure other than stating a “point” capable of being attached to something; wherein the examiner notes that any “point” along the inner diameter (CC) could be considered a “second surface attachment point” such as (FF)), and a tertiary attachment point (GG) affixed to the second surface (BB) of the platform (A, B, D and F), said tertiary attachment (GG) point having a width larger than a width of the inner diameter (CC), wherein the first surface attachment point (EE), the second surface attachment point (FF), or the tertiary attachment point (GG) secure at least one additional component (E, C, G), (Annotated Figure 2 Below); Claim 16 - wherein the additional component (E, C, G) further comprises a temperature regulator (the examiner notes that the “temperature regulator” is just any component which is capable of being heated or cooled before being placed into the container, wherein the examiner notes that component (E, C, G) is capable of being heated and/or cooled before being placed in the container), (Annotated Figure 2 Below); Claim 17 - wherein the additional component (E, C, G) further comprises a large volume filter means (C), (Annotated Figure 2 Below); Claim 18 - wherein the additional component (E, C, G) further comprises a gravity-fed brewer (E, C, G), (Annotated Figure 2 Below); Claim 19 - wherein the gravity-fed brewer (E, C, G) further comprises a removable lid closure means (Figure 1 shows a lid above component (E, C, G)), (Annotated Figure 2 Below); Claim 20 - wherein the platform (A, B, D and F) incorporates a plurality of orifices (holes in plate (D)) in communication with the first surface and the second surface of said platform (A, B, D and F), said orifices being interposed between the outer diameter and the inner diameter of the platform, (Annotated Figure 2 Below).

    PNG
    media_image3.png
    420
    404
    media_image3.png
    Greyscale

Mitchell does not teach: said tertiary attachment point having a width at least 1.63 times a width of the inner diameter (Claim 15). However, the examiner takes the position that the claimed dimension is merely a design choice that is an obvious variation of the distances shown in Mitchell, and further points to case law Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), which states that the recitation of relative dimensions to the claimed invention does not patentably distinguish the claimed invention as it does not cause the device to perform differently then the prior art device (Mitchell), (See MPEP 2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649